           Case 8:20-cv-00270-GJH Document 1 Filed 01/31/20 Page 1 of 6



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

LAVETTA JACKSON,                              )
10207 Ackerly Terrace                         )
Lanham, MD 20706                              )
                                              )
                Plaintiff,                    )
                                              )      Civil Action No.:
      v.                                      )
                                              )
STATE OF MARYLAND                             )
200 St. Paul Place                            )
Baltimore, MD 21202                           )
                                              )
                Defendant.                    )


                                        COMPLAINT
                                   JURY TRIAL DEMANDED



                                   JURISDICTION AND VENUE

   1. This is a suit to obtain relief for race discrimination under Title VII of the Civil Rights

      Act of 1964, as amended. This suit further seeks to obtain relief for disability

      discrimination under the Americans with Disabilities Act. The Plaintiff alleges the

      Defendant subject her to unlawful disparate treatment because of her race and disability,

      African American. She seeks relief under 42 U.S.C. § 1983, for violation of her civil

      rights.

   2. The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1343(4) and 28

      U.S.C. §§ 2201 and 2202.

   3. Venue is proper in that the alleged act occurred in Prince George’s County, Maryland.

                                            PARTIES
       Case 8:20-cv-00270-GJH Document 1 Filed 01/31/20 Page 2 of 6



4. Plaintiff, Lavetta Jackson, is over the age of 19, female, and was a resident of Anne

   Arundel County, Maryland at the time of the violation of her rights.

5. Defendant State of Maryland is a state entity capable of being sued.

6. The defendant was the Plaintiff’s employer for purposes of Title VII.

                             ADMINISTRATIVE REMEDIES

7. Plaintiff filed with the United States Equal Employment Opportunity Commission

   (“EEOC”) a Charge of Discrimination (Charge No. 531-202-00296) against Defendant.

   The Charge alleged a claim for disability discrimination and retaliation.

8. The EEOC issued a Dismissal and Notice of Rights (“Right to Sue Letter”) for Charge

   No. 531-2020-00296 on October 29,2019.

9. Plaintiff received the Right to Sue Letter on November 1, 2019.

10. Plaintiff initiated this action within 90 days of receipt of the Right to Sue Letter.

11. All conditions precedent to the institution of this lawsuit have been fulfilled.

                                FACTUAL ALLEGATIONS

12. Plaintiff is an employee of Defendant State of Maryland.

13. Specifically, Plaintiff is employed with the Department of Housing and Community

   Development.

14. The Department of Housing and Community Development (“DHCD”) works with

   partners to finance and support affordable and energy-efficient homeownership, rental

   housing, small businesses, neighborhood revitalization and municipal infrastructure

   projects that change Maryland for the better.
       Case 8:20-cv-00270-GJH Document 1 Filed 01/31/20 Page 3 of 6



15. DCHD has the ability to leverage limited state funds to raise significant amounts of

   private capital to spur economic growth, create jobs, provide safe affordable rental

   housing and revitalize communities.

16. Plaintiff was full-time as an Administrative Specialist II/Multifamily Systems

   Coordinator.

17. Plaintiff began her employment on or about 2012.

18. Plaintiff worked within the Division of Credit Assurance/Multifamily Asset

   Management.

19. Plaintiff’s purpose in her position was to maintain accurate data in the Multifamily

   systems to verify through review of loan and other documents what date should be

   entered into the Multifamily Systems.

20. Plaintiff is tasked with correspondence management, data processing, reports, and special

   projects.

21. Plaintiff reported to Jane Slocum, Portfolio Administrator.

22. Throughout Plaintiff’s employment, Plaintiff produced satisfactory work product.

23. Plaintiff suffers from depression and anxiety disorders.

24. Plaintiff’s disability prevents Plaintiff from concentrating, invokes an inability to tolerate

   stress, and depreciates Plaintiff’s motivation.

25. Defendant had actual knowledge of Plaintiff’s disabilities.

26. Plaintiff was continuously harassed by her supervisor Ms. Slocum because of her

   disabilities.

27. Ms. Slocum’s harassment was intentional and continuous.

28. The harassment was so severe and frequent that it created a hostile work environment.
          Case 8:20-cv-00270-GJH Document 1 Filed 01/31/20 Page 4 of 6



29. The harassment exacerbated Plaintiff’s disability invoking physical and mental stresses

    and trauma.

30. Defendant had actual knowledge of the harassing treatment Plaintiff had been subjected

    to.

31. Plaintiff requested to be transferred to another department.

32. Defendant failed to take any action to bring resolve to the harassing treatment.

33. Defendant further has discriminated against Plaintiff on the basis of her race.

34. Specially, Plaintiff has been overlooked repeatedly for promotions.

35. Instead, Caucasian employees who lack the experience and training that Plaintiff

    possesses are routinely selected instead of Plaintiff.

36. Plaintiff filed a complaint with the EEOC on the basis of the harassing treatment she has

    been subjected to.

37. Soon after Plaintiff’s complaint, Defendant retaliated against Plaintiff by writing her up

    and placing her on a performance improvement plan (“PIP”).

38. The PIP completely altered the terms of Plaintiff’s working conditions.

39. The PIP that was put into place was designed so that it would be impossible for Plaintiff

    to improve in a fashion that we remove her from the confines of the PIP.

40. Plaintiff was ultimately terminated from her position.

                                  CAUSES OF ACTIONS

                       COUNT I: DISABILITY DISCRIMINATION

41. Plaintiff hereby realleges the foregoing paragraphs as if fully stated herein.

42. Plaintiff is a qualified individual that suffers from disabilities.

43. Specifically, Plaintiff suffers from depression and anxiety disorders.
       Case 8:20-cv-00270-GJH Document 1 Filed 01/31/20 Page 5 of 6



44. Plaintiff’s disabilities prevent Plaintiff from concentrating, invokes an inability to tolerate

    stress, and depreciates Plaintiff’s motivation.

45. Defendant had actual knowledge of Plaintiff’s disabilities.

46. Plaintiff was subjected to continuous and frequent harassment from her supervisor.

47. The harassment was so severe that it altered Plaintiff’s working conditions.

48. Plaintiff requested to be transferred to a different department to avoid the further stress.

49. Defendant failed to take any action to bring resolve to the harassing treatment which

    Plaintiff was forced to endure.

50. Defendant is liable to Plaintiff for disability discrimination.

                          COUNT II: RACE DISCRIMINATION

51. Plaintiff hereby realleges the foregoing paragraphs as if fully stated herein.

52. Plaintiff is a member of a protected class.

53. Plaintiff is an African American female.

54. Plaintiff had been employed with Plaintiff for eight years.

55. During her time, Plaintiff has produced satisfactory work and gained a wealth of

    knowledge and experience.

56. Plaintiff was continuously overlooked for promotions.

57. Instead, Defendant routinely promoted less qualified and experienced Caucasian

    employees over Plaintiff.

58. Defendant is liable to Plaintiff for race discrimination.

                                 COUNT III: RETALITION

59. Plaintiff hereby realleges the foregoing paragraphs as if fully stated herein.

60. Plaintiff participated in a protected activity.
          Case 8:20-cv-00270-GJH Document 1 Filed 01/31/20 Page 6 of 6



   61. Specifically, Plaintiff filed a complaint against Defendant opposing the discriminatory

       and harassing treatment she had been facing.

   62. Soon after, Defendant wrote Plaintiff up and placed Plaintiff on a PIP in retaliation of her

       participation in the protected activity.

   63. Defendant is liable to Plaintiff for retaliation.

WHEREFORE, PREMISES CONSIDERED, the Plaintiff respectfully requests the entry of

judgment, against Defendant pursuant to an Order awarding:

   a. Compensatory damages and nominal damages to be determined by the trier of fact;

   b. Punitive damages to be determined by the trier of fact;

   c. Declaratory and injunctive relief;

   d. That relief which is fair, just, and equitable under the circumstances of this case;

   e. Reasonable attorney’s fees; and

   f. The cost of this suit

PLAINTIFF REQUESTS A TRIAL BY STRUCK JURY

Respectfully submitted this 30th day of January 2020.
                                                             /s/ Charles Tucker, Jr.
                                                             Charles Tucker, Jr.
                                                             TuckerMoore Group
                                                             8181 Professional Pl. Suite 207
                                                             Hyattsville, MD 20785
                                                             charles@tuckerlawgroupllp.com
                                                             301-577-1175
